DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of detecting a metabolite, in the reply filed on 11/18/2020 is acknowledged. The elections of TFV as the species of metabolite and of immunoassay as the species of method are further acknowledged. In a subsequent telephonic interview, Applicant further elected prophylactic treatment regimen as the species of treatment regimen (see attached Interview Summary form PTOL-413/413b).
Claims 40, 42, 44, 56, 59, 65 and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020 and in the Interview of 12/10/2020.

Specification
The use of the terms Tween®, Triton X-100®, Kinetex®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 12 is objected to because of the following informalities:  “mucous” should apparently read “mucus” (“mucous” is understood to be the adjective form, “mucus” the noun as intended here).  

Drawings
The drawings are objected to because Figures 3 and 5 contain text that is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 9, 12, 19-20, 27-28, 31-32, and 35-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) “determining adherence to an NRTI regimen in the patient” (claim 1 step d). This judicial exception is not integrated into a practical application because there is no practical application recited in the claim; the claim ends with the step of determining adherence and does not subsequently practically apply this information in any way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because steps a)-c) of claim 1 encompass well-understood, routine and conventional activity.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A Prong One
The claimed step of “determining adherence to an NRTI regimen in the patient” in step d) of claim 1 is a judicial exception, namely abstract ideas, and specifically abstract mental processes. In particular, “determining adherence” reads on mental processes that may be performed solely in the human mind, such as a doctor making an observation, evaluation, judgment or opinion. The claims, under their broadest reasonable interpretation, cover comparison of marker levels to reference levels which occurs solely within the human mind, or by a human using pen and paper. 
Similarly, the determining “recent adherence” (claims 27-28) or determining “low adherence” (claims 31-32) or determining “non-adherence” (claims 35-36) are abstract ideas. Claims 28, 32, and 36 also recite that adherence identifies the patient as being a little to no risk of contracting HIV, or at risk of contracting HIV, or at high risk of contracting HIV, respectively.
Step 2A Prong Two
The judicial exception(s) is not integrated into a practical application because there is no practical application recited in the claim. Steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. As discussed above, steps of “determining adherence”, do not require any wet steps or physical activity to be performed, and would read on abstract mental processes. Such steps are a judicial exception and not a practical application thereof.
	Moreover, although claim 1 also recites steps a)-c), as claimed, these steps are not necessarily connected in any way to the determination of adherence in d). It is not recited, for example, that determination of adherence is based on the other steps. Such steps would also 
	It is noted that although step a) is a treatment step, this treating step is not a practical application of the judicial exception and so fails to integrate the judicial exception.
For example, claims 2-3, 9, and 19-20 recite additional details of the metabolite detected in c) or how it is detected. However, such activity does not go beyond extra-solution activity performed for data gathering purposes.
Claims 27-28, 31-32, and 35-36 further specify details of the determined adherence, e.g. how adherence or non-adherence is “defined”. However, how adherence is being “defined” in the mind of a practitioner is also a judicial exception. These additional details merely narrow the abstract idea in question (determination of adherence), without making the determination any less abstract.
The claims do not recite any subsequent practical application, whereby the determination of adherence is subsequently used in some way to practically apply the method depending on the results of the method, i.e. process steps that integrate the judicial exception into the method and assure that it is applied in some practical manner. 
Step 2B - WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
As discussed above, in addition to the judicial exception, claim 1 also recite steps a)-c). Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.

Arimilli et al. (U.S. 2005/0239054) teaches detection of metabolites of GS-7340 (GS-7340 is now known as tenovofir) in mammals administered [00598]. Arimilli et al. also here contemplate detection of the metabolites by antibodies (i.e. immunoassay).
It is noted that the instant specification broadly defines “metabolite” to include both analytes and metabolites ([0143]-[0144], thus detection of a “metabolite” also encompasses detection of an NRTI per se).
Soldin et al. (U.S. 2005/0032042 A1) teach detection of antiretroviral drugs, including NRTIs, in biological samples from patients who have been administered such drugs [0002], [0024], [0038], [0047]-[0049], [0060]. 
Ghoshal et al. (US 2008/0227959 A1) teach detection of efavirenz in biological samples from patients under treatment with this NRTI [0004], [0009]. Ghoshal et al. also teach detection of the drug by immunoassay [0084].
Ferreira et al. (US 6790668 B1) teaches monitoring patient compliance (adherence) by measuring parent drug or metabolite concentrations of the drug in plasma and other body fluids (e.g., abstract, cols. 1-2, col. 4, lines 30-57). Examples of drugs include reverse transcriptase inhibitors such as AZT (col. 2, lines 43-55; Fig. 2 and accompanying legend; col. 6, lines 25-35; col. 7, lines 3-13; col. 8, lines 7-13).

The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing; nor do they involve the use of a particular machine.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the use of the term "comprising" rather than "consisting of" renders this Markush group indefinite insofar as it's unclear what "additional" compounds could be included in this list.  See Ex parte Morrell, 100 USPQ 317, 319 (Bd. Apps. 1953); see also MPEP 2173.05(h) ("It is improper to use the term "comprising" instead of "consists of" [in a Markush listing]." Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931)").
Applicant could remedy by replacing “comprising” with “consisting of”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 12, 27-28, 31-32, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either one of Koenig et al. (“Urine Assay for Tenofovir to Monitor Adherence to Tenofovir-Emtricitabine as PrEP”, 2015 Conference on Retroviruses and Opportunistic Infections (CROI), February 23-26, 2015 | Seattle, Washington, Abstract No. 975, retrieved from https://www.croiconference.org/abstract/urine-assay-tenofovir-monitor-adherence-tenofovir-emtricitabine-prep/ on 2/14/2021 (four pages total)) or Koenig et al. (“Urine Assay for Tenofovir to Monitor Adherence to Tenofovir-Emtricitabine as PrEP”, Topics in Antiviral Medicine Volume 23, Issue e-1, pages 44-448, Abstract No. 975, July 2015).
In the following rejection, the two Koenig et al. references will be discussed below collectively as one, since their content is identical. The references correspond to an abstract presented at a conference in February 2015, which was later published in the journal Topics in Antiviral Medicine in July 2015.
Koenig et al. teach measurement of tenofovir (TFV) in plasma and urine by mass spectrometry in patients who had been administered tenofovir-emtricitabine (TDF/FTC, i.e., a NRTI) for pre-exposure prophylaxis (PrEP). Koenig et al. teach that such measurement is useful 
With respect to claims 27-28, 31-32, and 35-56, Koenig et al. define recent adherence as a dose of TFV within 48 hours, low adherence as >10 to >100 ng/ml, and non-adherence as defined by a dose more than one week prior. See “Results”. Additionally, Koenig et al. teach that adherence is critical for the success of PrEP, thus conveying that low- or non-adherent subjects would be considered to be at risk of contracting HIV.

Claims 1-3, 9, 12, 19, 27-28, 31-32, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnell et al. (“HIV Protective Efficacy and Correlates of Tenofovir Blood Concentrations in a Clinical Trial of PrEP for HIV Prevention” J Acquir Immune Defic Syndr. 2014 Jul 1; 66(3): 340–348, Published online 2014 Jun 24. doi: 10.1097/QAI.0000000000000172).
Donnell et al. studied patients receiving antiretroviral pre-exposure prophylaxis (PrEP), specifically patients who had been administered an effective amount of tenofovir disoproxil fumarate (TDF) and TDF in combination with emtricitabine (FTC/TDF). The reference teaches that blood concentrations of PrEP medications are one objective marker of adherence. Donnell et al. measured plasma tenofovir concentrations from patients, and found that they were highly predictive of protection from HIV Acquisition. See abstract. Threshold concentrations of plasma tenofovir were used to characterize participant’s adherence, thereby reading on determining adherence (see especially pages 341-342, “Statistical Analysis”’ paragraph bridging left and right columns of page 345; and Discussion).

With respect to claim 3, Donnell et al. teach administration of TDF and FTC/TDF (see also, e.g., “Methods” on page 341).
With respect to claim 19, Donnell et al. measured tenofovir in plasma samples by contacting the samples with 13C5-TFV internal standard (see “Laboratory Procedures” on page 341), thereby reading on a “reagent to detect the metabolite” when this terminology is given its broadest reasonable interpretation.
With respect to claim 27, Donnell et al. teach different thresholds for categorizing a patient’s adherence, one being “consistent with dosing within the last 2-3 days” (page 341, “Statistical Analysis”). Plasma concentrations less than a threshold indicate a last dose more than 2 days ago, indicating a missed dose (see also page 347, left column). This is another way of expressing that recent adherence was determined.
With respect to claims 31-32, Donnell et al. teach different thresholds for categorizing a patient’s adherence, including one for dosing within the last week and one for dosing within the last 2-3 days; both of these read on the instantly recited range of “within 1 week”. 
With respect to claims 35-36, Donnell et al. found that some patients had undetectable tenofovir in plasma (page 345; page 343, right column). Additionally, the reference teaches a threshold of 10 ng/ml (page 341, “Statistical Analysis”), which is the same numerical value recited in claim 36. 
Additionally, Donnell et al. teach that their patients were at high risk of HIV infection, being members of HIV serodiscordant couples (Introduction, “Population” on page 341). As .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donnell et al. (“HIV Protective Efficacy and Correlates of Tenofovir Blood Concentrations in a Clinical Trial of PrEP for HIV Prevention” J Acquir Immune Defic Syndr. 2014 Jul 1; 66(3): 340–348, Published online 2014 Jun 24. doi: 10.1097/QAI.0000000000000172) in view of Valdez (U.S. 2007/0218486).

Valdez taught that tenofovir can also be detected by immunoassay using an antibody. Valdez at [0010]-[0011], [0012], [0014]-[0015], [0018], [0076]-[0079], [0141]. Valdez teach that non-isotopic immunoassays using antibodies are a useful way of carrying out therapeutic drug monitoring for measuring drugs in patient samples [0004]-[0007]. Valdez explicitly contrast their methods with other methods like mass spectrometry methods, characterizing the latter as “slow and labor-intensive, and expensive” [0006]. Valdez indicate that their immunoassay methods are “ideal” in that they balance high-throughput screening with safety and environmental concerns.
It would have been obvious to one of ordinary skill in the art to modify the methods of Donnell et al. by measuring tenofovir in the patient samples by immunoassay using an antibody (as taught by Valdez) rather than by mass spectrometry (as exemplified in Donnell et al.) in view of the express teachings by Valdez as above that immunoassays are superior to mass spectrometry techniques for detection of drugs. For example, it would have been obvious to detect tenofovir using an antibody in order to achieve faster and high-throughput detection, which would be of particular interest since Valdez indicate that therapeutic drug monitoring (which is also the purpose of the methods of Donnell et al.) requires frequent testing.

Claims 27-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Donnell et al. (“HIV Protective Efficacy and Correlates of Tenofovir Blood Concentrations in a . 
Claims 27-28 and 31-32 are anticipated by Donnell et al. as discussed in detail above, however, the present rejection is also being made in the interest of compact prosecution, to further address alternative limitations recited in claims 28 and 32. Donnell et al. does not specifically teach “a metabolite concentration of 1000 ng/ml or more” (claim 28) or the range “10 ng/ml to 999 ng/ml”.
Karim et al. also studied patients being treated with tenofovir as PrEP therapy (page 279). Karim et al. studied levels of tenofovir in cervicovaginal fluid samples and found that levels greater than 1000 ng/ml were associated with prevention of HIV infection (page 280 and the Figure).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).

In this case, the numerical value of threshold levels was recognized in the prior art to be a result-effective variable; Donnell et al. for example indicating that such levels are indicative of dosing and Karim et al. similarly indicating that such levels correlate with efficacy of the drug in preventing HIV infection.
It would have been obvious to one of ordinary skill in the art to modify the methods of Donnell et al. by using a threshold of 1000 ng/ml or more, as taught by Karim et al., for example when using other types of samples like cervicovaginal fluid. Additionally, absent evidence of criticality for the claimed level/ range, it would have been obvious to arrive at such a threshold out of the course of routine optimization, for example in order to assess whether measured concentrations are indicative of dosing within a particular time period of interest for the patient.
Similarly, with respect to claims 31-32, as Karim et al. identifies concentrations greater than 1000 ng/ml as being correlated with prevention of HIV infection, it would have been obvious to administer tenofovir so as to achieve this target level and to consider patients with lower levels to be at low adherence to the treatment regimen. Additionally, it would have been obvious to conclude that patients with detectable but low levels of drug would have a low level of adherence, albeit not complete non-adherence. Absent evidence of criticality, it would have been obvious to arrive at the claimed range out of the course of routine optimization.

Claims 35-36 are also rejected under 35 U.S.C. 103 as being unpatentable over Donnell et al. (“HIV Protective Efficacy and Correlates of Tenofovir Blood Concentrations in a Clinical Trial of PrEP for HIV Prevention” J Acquir Immune Defic Syndr. 2014 Jul 1; 66(3): 340–348, Published online 2014 Jun 24. doi: 10.1097/QAI.0000000000000172).

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
There is a motivation to optimize result-effective variables (MPEP 2144.05).
In this case, Donnell et al. express that low concentrations of drug indicate non-adherence, and the selection of the particular levels for defining “low” would have been a matter of routine optimization. 
Additionally, as discussed above, Donnell et al. teach that their patients were at high risk of HIV infection, being members of HIV serodiscordant couples (Introduction, “Population” on page 341). As above, the reference teaches that blood concentrations of PrEP medications are one objective marker of adherence and that adherence to PrEP is a known determinant of efficacy. Therefore, the reference fairly teaches that the patients not adhering to the PrEP treatment would be considered at high risk of contracting HIV.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-3, 9, 12, 19-20, 27-28, 31-32, and 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 110-118 of copending Application No. 16/755,100 (reference application, published as US 20200239598 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference also recites a method for detecting a metabolite in a fluid sample from patient who is administered an NRTI, and diagnosing the patient as non-adherent to a treatment regimen. See especially claim 111 of the reference application. 
With respect to claims 2-3, the reference application recites that the NRT1 may be TAF (claim 118). The reference application also recites in claim 113 that the reagent used to detect the antibody may be the antibody of claim 105. Using the specification as a reference in understanding the meaning of this term, it can be seen that the antibody of claim 105 is one that specifically binds tenofovir.
With respect to instant claims 9, 19, and 20, the reference application recites that the metabolite is detected using an antibody, i.e. by immunoassay. See especially claim 113.
With respect to claims 27-28, 31-32, and 35-36, absent evidence of criticality it would have been obvious to determine recent adherence, low adherence, and/or non-adherence as claimed out of the course of routine optimization, for example by adjusting threshold levels in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klaperich et al. (US 20190025334 A1) is not prior art but is cited as related art in the field.
Keller et al. (“A randomized trial to assess anti-HIV activity in female genital tract secretions and soluble mucosal immunity following application of 1% tenofovir gel” PLoS One 2011 Jan 25;6(1):e16475. doi: 10.1371/journal.pone.0016475) is cited as substantially cumulative to Karim (relied on above), teaching a threshold of 1000 ng/ml (as in claim 28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699